Citation Nr: 1038283	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-26 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral knee 
disabilities on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to March 1990.

This appeal to the Board of Veterans' Appeals (Board) arises from 
February and July 2006 rating decisions by the RO.  

In November 2008 the Board issued a decision denying an 
evaluation in excess of 10 percent for chondromalacia and 
patellafemoral syndrome of the right knee, an evaluation in 
excess of 10 percent for chondromalacia and patellafemoral 
syndrome of the left knee, service connection for hearing loss 
and an earlier effective date for the award of service connection 
for tinnitus.  The Board also awarded separate 10 percent ratings 
for arthritis of the right knee and arthritis of the left knee.  
The Veteran thereupon filed an appeal with the United States 
Court of Appeals for Veterans Claims (Court).  

The Court issued an Order in November 2009 granting a joint 
motion of the parties, vacating the Board's decision denying an 
evaluation in excess of 10 percent for chondromalacia and 
patellafemoral syndrome of the right knee and an evaluation in 
excess of 10 percent for chondromalacia and patellafemoral 
syndrome of the left knee, and holding that BVA had failed to 
address the issue of an extraschedular rating for bilateral knee 
disability.  The Court remanded both issues to the Board for 
actions in compliance with the Order.  The Board notes 
parenthetically that the Board decision with respect to the 
hearing loss and tinnitus claims were not disputed.  


REMAND

The Board finds that the case must be remanded for further 
development in compliance with the Court's Order.

In determining whether a case should be referred to the Director 
of the VA Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(a), the Board must compare 
the level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

The Veteran urges that he is entitled to an increased rating for 
his bilateral knee disability on an extraschedular basis.  The 
basis of his assertion is that as a chiropractor he puts 
significant stress on his knees as he is adjusting his patients.  
He reports that he has been forced to stop working in his 
profession as a result of his service-connected bilateral knee 
disability.  He has presented private medical evidence in support 
of his assertion.  

The Board finds that, under the circumstances, the claim of 
entitlement to an increased evaluation for bilateral knee 
disabilities, on an extra-schedular basis, should be remanded to 
the Appeals Management Center or RO so that it can be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should forward the 
claims folders to the Director of the VA 
Compensation and Pension Service for a 
determination of whether a higher rating is 
warranted for the Veteran's bilateral knee 
disability on an extra- schedular basis.

2.  If the foregoing does not result in a 
grant of the benefit sought on appeal to the 
Veteran's satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.


By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


